DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 11/16/2020; claims 1-2 and 4-18 are pending; claim 3 has been cancelled.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “(iii) storing the HU voice segments and associated time stampts;”
“time stampts” believed to be a typo. 
Claim 13 recites “(ii) transmitting the text segments and time stamps to the AU device;” believed to be “(iii) transmitting the text segments and time stamps to the AU device;”
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 4 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engelke et al. (US 2001/0005825 A1) in view of Kahn et al. (US 2006/0149558 A1).
Re claims 1, 13, 18:
1. Engelke teaches a system for presenting substantially simultaneous voice and text to an assisted user (AU) during a voice conversation between the AU and a hearing user (HU), the hearing user using an HU device to talk to the assisted user (Engelke, figs. 1 – 2, 12, 14, 40 - users; [0020] – [0027]), the system comprising: 
an AU captioned device including a device processor (Engelke, [0023]; figs. 1 – 2; [0011]); 
a relay that includes a relay display, a relay speaker and a relay processor (Engelke, [0020]; fig. 1, 18; [0023]; [0026]; [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”); 
wherein, at least one of the device processor and the relay processor is programmed to perform (Engelke, figs.1 - 2) the steps of: 
(i) receiving an HU voice signal comprising a sequence of HU voice segments (Engelke, fig. 3; [0037]); and 
(ii) assigning stamps to each of the HU voice segments (Engelke, fig. 3; [0037]); wherein, the relay processor is programmed to perform the steps of: 
(i) generating text segments corresponding to each HU voice segment (Engelke, fig. 1, 22, 28; fig. 3; [0020]); 

(iii) broadcasting the HU voice segments to a call assistant (CA) via the relay speaker (Engelke, figs. 1 – 2, 12, 14, 40 - users;  [0020] – [0027]); and 
(iv) presenting each text segment via the relay display substantially contemporaneously with broadcast of the corresponding HU voice segment (Engelke, [0020]; fig. 1, 18; [0023]; [0026]; [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”). 

13. Engelke teaches a system for presenting substantially simultaneous voice and text to an assisted user (AU) during a voice conversation between the AU and a hearing user (HU), the hearing user using an HU device to talk to the assisted user (Engelke, figs. 1 – 2, 12, 14, 40 - users; [0020] – [0027]), the system comprising: 
an AU captioned device including a device processor, a device display and a device speaker (Engelke, [0023]; figs. 1 – 2; [0011]); 
a relay that includes a relay processor; wherein, the device processor (Engelke, [0020]; fig. 1, 18; [0023]; [0026]; [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”) is programmed to perform the steps of: 
(i) receiving an HU voice signal comprising a sequence of HU voice segments (Engelke, fig. 3; [0037]); and 
(ii) assigning stamps to each of the HU voice segments (Engelke, fig. 3; [0037]); 
(iii) storing the HU voice segments (Engelke, fig. 1; claim 1, claim 27, “storing the input text in a memory”); 
(iv) transmitting the HU voice segments to the relay (Engelke, figs. 1 – 2, 12, 14, 40 - users;  [0020] – [0027]);
wherein, the relay processor is programmed to perform the steps of: 

(ii) associating the text segments (Engelke, fig. 1, 22, 28; fig. 3; [0020]); and
(ii) transmitting the text segments and stamps to the AU device (Engelke, fig. 1, 22, 28; fig. 3; [0020]); 
wherein, the device processor is further programmed to perform the steps of: 
(i) receiving the text segments and stamps (Engelke, fig. 3; [0037]); 
(ii) storing each HU voice segment along with a corresponding text segment and a corresponding stamp (Engelke, fig. 1; claim 1, claim 27, “storing the input text in a memory”); 
(iii) broadcasting the HU voice segments to the AU via the device speaker (Engelke, [0020]; fig. 1, 18; [0023]; [0026]; [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”); and 
(iv) presenting each text segment via the device display substantially contemporaneously with broadcast of the corresponding HU voice segment (Engelke, fig. 3; [0037]). 

18. A system for presenting substantially simultaneous voice and text to an assisted user (AU) during a voice conversation between the AU and a hearing user (HU), the hearing user using an HU device to talk to the assisted user (Engelke, figs. 1 – 2, 12, 14, 40 - users; [0020] – [0027]), the system comprising: 
an AU captioned device including a device processor, a device display and a device speaker (Engelke, [0023]; figs. 1 – 2; [0011]); 
a relay that includes a relay processor, a relay display and a relay speaker (Engelke, [0020]; fig. 1, 18; [0023]; [0026]; [0028], “the relay computer 18 … as well as digital 1/0 circuits 66 providing inputs for keyboard signal 51 and foot pedal 96 and outputs for text stream signal 20 and pre-edited editing text signal 46”); 
wherein, each of the AU device and the relay performs (Engelke, fig. 3; [0037]) the steps of: 
(i) receiving an HU voice signal comprising a sequence of HU voice segments (Engelke, fig. 3; [0037]); and 

(iii) presenting the text segments via the displays (Engelke, fig. 1, 22, 28; fig. 3; [0020]); 
wherein the relay processor is further programmed to perform the steps of: 
(i) broadcasting each voice segment via the relay speaker substantially commensurate with presenting the corresponding text segment via the relay display (Engelke, figs. 1 – 2, 12, 14, 40 - users;  [0020] – [0027]); 
wherein the device processor (Engelke, figs. 1 – 3) is further programmed to perform the steps of: 
(i) broadcasting each voice segment via the device speaker substantially commensurate with presenting the corresponding text segment via the device display (Engelke, [0037], “[0037] Referring now to FIG. 3, the text is displayed within a window 112 on the call assistant display 48 and arranged into lines 114. The lines 114 organize individual text words 116 into a left to right order as in a book and preserves a horizontal dimension of placement as the lines 114 move upward ultimately off of the window 112 in a scrolling fashion as text is received and transmitted. Preserving the integrity of the lines allows the call assistant 40 to more easily track the location of an individual word 116 during the scrolling action”).

Engelke does not explicitly disclose (ii) assigning time stamps to each of the HU voice segments;
(iii) storing the HU voice segments and associated time stamps; (iv) transmitting the HU voice segments and associated time stamps to wherein, the relay processor is programmed to perform the steps of: (i) generating text segments corresponding to each HU voice segment; (ii) associating the text segments and time stamps; and (iii) transmitting the text segments and time stamps to the AU device; nor disclose wherein the AU device assigns at least a subset of the time stamps to the HU voice segments.

Kahn teaches an apparatus for collecting data from a plurality of diverse data sources, the diverse data sources generating input data selected from the group including text, audio, and graphics, the diverse data sources selected from the group including real-time and recorded, human and mechanically-generated audio, single-speaker and multispeaker (Kahn, Abstract).  Kahn further teaches Engelke’s deficiency; specifically, assigning time stamps to each of the HU voice segments (Kahn, [0311], “i), a session file including the transcribed text and aligned audio for that speaker's speech during the session”; 

Engelke disclose the voice signal is broadcast from a relay directly into the earpiece of a handset used by the deaf or hearing impaired user (see Engelke, [0020] and fig. 1).   Furthermore, Engelke further teaches a “silence compression” feature for removing periods of silence (Engelke, [0007]).   Specifically, the periods of silence of the voice signal can be detected and removed (or skipped) such that the hearing impaired user will not hear the silence periods (Engelke, [0034], “As the buffer fill length 94 increases beyond a predetermined amount, the silence suppression block 86 may be activated to read the digital words 90 between the record pointer 81 and playback pointer 92 to detect silences and to remove those silences, thus shortening the amount of buffered data and allowing the call assistant to catch up to the conversation”).   

Engelke recites “a playback pointer” wherein the call assistant may pause the playback of the headphone signal (Engelke, [0031]).   The “silence suppression block” skips ahead in the voice segment broadcast by removing silence periods.  The silence suppression is a feature implemented by program 78 (Engelke, [0030] – [0031]); hence it is not a command from the call assistant (or “AU”).  Engelke does not explicitly disclose (ii) monitoring for a signal from the AU to skip ahead in the voice segment broadcast.  

Kahn teaches a user command for repositioning the start playback time (Kahn, [0070], “create or update the speech user profile for automated speech recognition”; [0219], “a slide bar 5005”; [0305], “the audio tool bar 5002 may display, from left to right, the current position and duration of the loaded audio file, Silence on either side of the word, or between utterances, may be deleted by the external segmentation tool”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Engelke, by providing slide bar as taught by Kahn, so that a user may move with playback 508 and be repositioned to start playback at a different time (Kahn, [0305]).  It gives the user more control over whether to skip over the silence period.

Re claim 2:
2. The system of claim 1 wherein the relay processor assigns at least a subset of the time stamps to the HU voice segments (Engelke, figs. 1 – 3; [0020] – [0027]; [0037]; [0029], “the memory 60 includes a speech recognition program 70…The speech recognition program 70 creates files 74 and 76 as part of its training to a particular speaker and to the text it is likely to receive”; [0048], “An option button 142 allows the call assistant to control the various parameters of the editing and speech recognition process”; [0037], “The lines 114 organize individual text words 116 into a left to right order as in a book and preserves a horizontal dimension of placement as the lines 114 move upward ultimately off of the window 112 in a scrolling fashion as text is received and transmitted. Preserving the integrity of the lines allows the call assistant 40 to more easily track the location of an individual word 116 during the scrolling action”; Kahn, [0070], “create or update the speech user profile for automated speech recognition”; [0219], “a slide bar 5005”; [0305], “the audio tool bar 5002 may display, from left to right, the current position and duration of the loaded audio file, including silence, for each buffered read/write window.  A slider bar 5005 associated with each window may move with playback 508 and be repositioned to start playback at a different time”; [0328]). 

Re claims 4 – 6:


Re claim 7:
7. The system of claim 6 wherein the AU device further includes a device display and a device speaker, the device processor further programmed to perform the steps of, broadcasting the HU voice segments to AU via the device speaker and presenting each text segment via the device display substantially contemporaneously with broadcast of the corresponding HU voice segment via the device speaker (Engelke, figs. 1 – 3; [0020] – [0027]; [0037]; [0029], “the memory 60 includes a speech recognition program 70…The speech recognition program 70 creates files 74 and 76 as part of its training to a particular speaker and to the text it is likely to receive”; [0048], “An option button 142 allows the call assistant to control the various parameters of the editing and speech recognition process”; [0037], “The lines 114 organize individual text words 116 into a left to right order as in a book and preserves a horizontal dimension of placement as the lines 114 move upward ultimately off of the window 112 in a 

Re claims 8 – 9:
8. The system of claim 1 wherein the step of generating text segments includes an automatic speech recognition (ASR) engine automatically generating the text segments from the HU voice segments.  9. The system of claim 8 wherein the relay links to an ASR engine provider server that generates the text segments and that assigns the time stamps to each text segment (Engelke, figs. 1 – 3; [0020] – [0027]; [0037]; [0029], “the memory 60 includes a speech recognition program 70…The speech recognition program 70 creates files 74 and 76 as part of its training to a particular speaker and to the text it is likely to receive”; [0048], “An option button 142 allows the call assistant to control the various parameters of the editing and speech recognition process”; [0037], “The lines 114 organize individual text words 116 into a left to right order as in a book and preserves a horizontal dimension of placement as the lines 114 move upward ultimately off of the window 112 in a scrolling fashion as text is received and transmitted. Preserving the integrity of the lines allows the call assistant 40 to more easily track the location of an individual word 116 during the scrolling action”; Kahn, [0070], “create or update the speech user profile for automated speech recognition”; [0219], “a slide bar 5005”; [0305], “the audio tool bar 5002 may display, from left to right, the current position and duration of the loaded audio file, including silence, for each buffered read/write window.  A slider bar 5005 associated with each window may move with playback 508 and be repositioned to start playback at a different time”; [0328]). 

Re claim 10:
10. The system of claim 1 wherein the AU device processor assigns time stamps to each text segment and the relay assigns time stamps to each text segment (Engelke, figs. 1 – 3; [0020] – [0027]; [0037]; [0029], “the memory 60 includes a speech recognition program 70…The speech recognition program 70 creates files 74 and 76 as part of its training to a particular speaker and to the text it is likely to receive”; [0048], “An option button 142 allows the call assistant to control the various parameters of the editing and speech recognition process”; [0037], “The lines 114 organize individual text words 116 into a left to right 

Re claim 15:
15. The system of claim 13 wherein the relay transmits the text segments immediately upon generation and wherein the device processor presents the text segments immediately upon reception, the step of presenting each text segment commensurately including visually distinguishing the text segment corresponding to the currently broadcast HU voice segment (Engelke, figs. 1 – 3; [0020] – [0027]; [0037]; [0029], “the memory 60 includes a speech recognition program 70…The speech recognition program 70 creates files 74 and 76 as part of its training to a particular speaker and to the text it is likely to receive”; [0048], “An option button 142 allows the call assistant to control the various parameters of the editing and speech recognition process”; [0037], “The lines 114 organize individual text words 116 into a left to right order as in a book and preserves a horizontal dimension of placement as the lines 114 move upward ultimately off of the window 112 in a scrolling fashion as text is received and transmitted. Preserving the integrity of the lines allows the call assistant 40 to more easily track the location of an individual word 116 during the scrolling action.”). 

Re claims 11, 12, 14, 16-17
Engelke teaches 11. The system of claim 1 wherein the relay further includes a user interface, the relay processor further programmed to monitor the interface for selection of at least a word within a text segment displayed on the relay display.   12. The system of claim 7 wherein the AU device further includes a user interface, the device processor further programmed to monitor the interface for selection 

Engelke does not explicitly upon selection of at least a word within the displayed text, halting broadcast of the HU voice signal and rebroadcasting the at least a word via the relay speaker.  Kahn teaches Engelke’s deficiency; specifically, “upon selection of at least a word within the displayed text, halting broadcast of the HU voice signal via the device speaker and rebroadcasting the at least a word via the device speaker”.  “Upon selection of at least a word within the displayed text, halting broadcast of the HU voice signal via the device speaker and rebroadcasting the at least a word via the device speaker.”  “The device processor further programmed to monitor an AU device interface for selection of a text segment on the device display that is subsequent to the text segment corresponding to a currently broadcast text segment and, upon receiving the text segment selection, halting broadcast of the HU voice signal, identifying the HU voice segment associated with the selected text segment and broadcasting the identified HU voice segment via the device speaker.”  And “Upon receiving the text segment selection signal, the relay processor halting broadcast of the HU voice signal, identifying the HU voice segment associated with the selected text segment and broadcasting the identified HU voice segment via the relay speaker.” (Kahn, [0223], “The session editor 500 may also facilitate audio playback of a segment or one or more selected words … user input mechanisms for navigation of audio and continuous playback, or playback of selected utterances”; [0245], “The operator may select and playback any segment in step 508 and navigate to successive segments to playback the audio aligned to each segment”; [0249]; [0256]; [0269], “the text corresponding to the utterance corresponds to some or all of the highlighted text”; [0305], “each window may move with playback 508 and be repositioned to start playback at a different time”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus described in Engelke, by providing the session editor as taught by Kahn, in order to hear the word(s) / phrase(s) again to ensure the transcribed texts are correct (Kahn, [0073], “novice transcriptionist in training who can review errors in the transcribed text and quickly listen to the associated audio to learn how a speaker pronounced a particular word”).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 18 of copending Application No. 15/171720 (‘720) in view of Kahn et al. (US 2006/0149558 A1).
‘720 teaches all the limitation in claims 1,13 and 18 except for assigning time stamps to each of the HU voice segments; nor disclose (ii) storing time stamps with each of the HU voice segment; nor disclose (ii) storing each HU voice segment along with a corresponding text segment and a corresponding time stamp in a memory device; nor disclose (ii) transmitting the text segments and time stamps to the AU device.

Kahn teaches an apparatus for collecting data from a plurality of diverse data sources, the diverse data sources generating input data selected from the group including text, audio, and graphics, the diverse data sources selected from the group including real-time and recorded, human and mechanically-generated audio, single-speaker and multispeaker (Kahn, Abstract).  Kahn further teaches ‘720’s deficiency; specifically, assigning time stamps to each of the HU voice segments (Kahn, [0311], “i), a session file including the transcribed text and aligned audio for that speaker's speech during the session”; [0297], “each of the time-stamped segments”; [0308], “as each of the n segments may be indexed with known time stamps, each of the segments may also contain one or more untranscribed audio segments 

‘720 does not explicitly disclose (ii) monitoring for a signal from the AU to skip ahead in the voice segment broadcast; and (iii) upon receiving the signal to skip ahead, transmitting a skip ahead signal to the relay thereby causing the relay to automatically skip ahead in HU voice segment broadcast.  Kahn teaches ‘720’s deficiency (Kahn, [0070], “create or update the speech user profile for automated speech recognition”; [0219], “a slide bar 5005”; [0305], “the audio tool bar 5002 may display, from left to right, the current position and duration of the loaded audio file, including silence, for each buffered read/write window.  A slider bar 5005 associated with each window may move with playback 508 and be repositioned to start playback at a different time”; [0328]).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in ‘720’s, by providing slide bar as taught by Kahn, so that a user may move with playback 508 and be repositioned to start playback at a different time (Kahn, [0305]).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
Applicant argues:
Claim 1 has now been amended to include limitations from original claim 3 requiring that an assisted user's communication device assign time stamps to an HU's voice signal. In rejecting previous claim 3 (now claim 1 after the amendment), the Examiner cited a plurality of sections from Engelke and Kahn together as teaching the claim 3 limitation.  Applicant has examined each of the sections of the references that are cited as teaching an assisted user's device assigning 
The Office respectfully disagrees.  The Office Action relies on Kahn for “assigning time stamps to a user’s voice signal”.  Specially, Kahn explicitly states 
“… speaker-specific segments 1205, each of the time-stamped segments associated to a particular speaker may be identified … The indexing may reference start/duration times of segments ("time stamps") and sequentially number each segment” (Kahn, [0297]). 
“… as each of the n segments may be indexed with known time stamps, each of the segments may also contain one or more untranscribed audio segments for other speakers in the buffered read/write window of the first speaker” (Kahn, [0308]).  
“… the time stamps of the audio file” (Kahn, [0365]).
“… the process may create a meta-file that indexes each segment chronologically and may index speaker identity, overlap, and other data” (Kahn, [0332]).
“… The identification number of the segment 5020, start 5021, and duration 5022 times of the selected utterance are displayed at the bottom of the buffered read/write window … “ (Kahn, [0220]). 
Furthermore, Kahn includes a plurality of figures with audio segments that were indexed with a time stamp (i.e., see fig. 5H in Kahn below).  Indicia: 5021 indicates the starting time (00:00:18.5) of a selected sentence and 5022 indicates the duration of the sentence (00:00:02.4)

    PNG
    media_image1.png
    1008
    1223
    media_image1.png
    Greyscale

Applicant argues:
The prior art cited fails to teach or suggest a skip ahead command at an AU device causing voice signal broadcast at a remote relay to be skipped ahead as well.  Instead, at most, a combination of the cited references may teach that a system user using an interface can skip ahead in a voice signal to broadcast a different segment of the voice signal at the interface that is being used by the user. The distinction here is that the user's interface that is used to enter the skip ahead command also generates the skipped ahead voice signal which is different than causing a different system component (e.g., a remote relay) from skipping ahead. 
The Office respectfully disagrees.   Engelke disclose the voice signal is broadcast from a relay directly into the earpiece of a handset used by the deaf or hearing impaired user (see Engelke, [0020] and fig. 1).   Furthermore, Engelke further teaches a “silence compression” feature for removing periods of silence (Engelke, [0007]).   Specifically, the periods of silence of the voice signal can be detected and removed (or skipped) such that the hearing impaired user will not hear the silence periods (Engelke, [0034], “As the buffer fill length 94 increases beyond a predetermined amount, the silence suppression block 86 may be activated to read the digital words 90 between the record pointer 81 and playback pointer 92 to detect silences and to remove those silences, thus shortening the amount of buffered data and allowing the call assistant to catch up to the conversation”).  Engelke recites “a playback pointer” wherein the call assistant may pause the playback of the headphone signal (Engelke, [0031]).   The “silence suppression block” skips ahead in the voice segment broadcast by removing silence periods.  The silence suppression is a feature implemented by program 78 (Engelke, [0030] – [0031]); hence it is not a command from the call assistant (or “AU”).  Engelke does not explicitly disclose (ii) monitoring for a signal from the AU to skip ahead in the voice segment broadcast.  
Kahn teaches a user command for repositioning the start playback time (Kahn, [0070], “create or update the speech user profile for automated speech recognition”; [0219], “a slide bar 5005”; [0305], “the audio tool bar 5002 may display, from left to right, the current position and duration of the loaded audio file, including silence, for each buffered read/write window.  A slider bar 5005 associated with each window may move with playback 508 and be repositioned to start playback at a different time”; [0328]).  Kahn also teaches a skipping feature which allows a user to remove silence between utterances (Kahn, [0237], “the calling application may be an external segmentation tool 302/420 of the system and method. Silence on either side of the word, or between utterances, may be deleted by the external segmentation tool”).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Applicatio  Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715